Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments regarding the objection to the drawings
Applicant’s arguments, see page 9, filed 11/11/2021, with respect to the drawings objection of claim 3 have been fully considered and are persuasive. The amendments to claim 3 remove the un-illustrated features. The objection to the drawings over the features of claim 3 has been withdrawn.
Furthermore, Applicant’s arguments regarding claims 15 and 20 have been considered, but are moot as claims 15 and 20 are cancelled. All objections to the drawings regarding the content of claims 15 and 20 are withdrawn. 
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Applicant argues that amendment of claim 1 to include “an elastic or hinged joint,” would overcome the objection to the drawing over not including the feature of “an elastic material and hinge,” and that the amendment to claim 11 to include a “quadro-leaflet,” would overcome the objection to the drawing over not including the feature of a “tetra leaflet” however the Examiner respectfully disagrees. The drawings must show every feature of the invention specified in the claims as per 37 CFR 1.83(a), and as the drawings do not show “an elastic or hinged joint,” the objection to the drawings is maintained.
Furthermore, Applicant argues that the description of “frames having a shape which is rectangular, crescent, rounded crescent, dumbbell shaped, trapezoid, rounded trapezoid, a combination of the preceding shapes, and an overall shape similar to a crescent as a whole with an arc in the middle and thicker in the middle than in two ends” in claim 7 is descriptive for a person of ordinary skill in the 
Additionally, Applicant argues that the feature of “a connector which is a combination of a strip, filament, sheet, column, and net,” is shown in the drawings as element 761 in Fig. 7C1. The Examiner respectfully disagrees. While the connector (761) is shown in Fig. 7C1, this drawing does not illustrate that the connector is a combination of a strip, filament, sheet, column, and net as required by claim 12. Fig. 7C1 shown the connector (761) as one element which may be interpreted as a strip, filament, sheet, column, or a net, but not a combination of multiple components.

Arguments regarding claim objections
Applicant’s arguments, see pages 11-12, filed 11/11/2021, with respect to the objections to claims 2-3, 7-12, and 17-19 have been fully considered and are persuasive. The amendments to claims 2-3, 7-12, and 17-19 overcome the objections. The objections to claims 2-3, 7-12, and 17-19 have been withdrawn.
Furthermore, Applicant’s arguments regarding claims 15 and 20 have been considered, but are moot as claims 15 and 20 are cancelled. All objections to claims 15 and 20 are withdrawn. 
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claim 1 overcome the previous cause of objection. While the amendments overcome several causes for objection in claim 1, the objection is maintained due to the inclusion of the limitations “a native valve leaflets” in line 19, which should read as “native 

Arguments regarding 35 U.S.C. 112 rejections
Applicant’s arguments, see pages 13-15, filed 11/11/2021, with respect to the 35 U.S.C. 112 rejections of claims 1-8, 10-13, and 17-18 have been fully considered and are persuasive. The amendments to claims 1-8, 10-13, and 17-18 overcome the rejections. The 35 U.S.C. 112 rejections to claims 1-8, 10-13, and 17-18 have been withdrawn.
Furthermore, Applicant’s arguments regarding claims 15 and 20 have been considered, but are moot as claims 15 and 20 are cancelled. All rejections to claims 15 and 20 are withdrawn
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 19 has been amended to overcome the 35 U.S.C. 112 rejection, however the claim is still indefinite. It is unclear what is meant by “an original implantation method,” in the claim as there is a lack of detail regarding this method. Additionally, it is indefinite how a device would be retracted using an implantation method

Arguments regarding 35 U.S.C. 102/103 rejections
Applicant’s arguments with respect to the 102/103 rejections of claim(s) 1-13 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The features which are considered to not be shown in the drawings include:
An elastic or hinged joint as described in claim 1
Frames having a shape which is rectangular, crescent, rounded crescent, dumbbell shaped, trapezoid, rounded trapezoid, a combination of the preceding shapes, and an overall shape similar to a crescent as a whole with an arc in the middle and thicker in the middle than in two ends as described in claim 7
A quadro-leaflet valve as described in claim 11
A connector which is a combination of a strip, filament, sheet, column, and net as described in claim 12
A cannula as described in claim 19
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “a native valve leaflets” in line 19 should read as “native valve leaflets,” as “leaflets” is plural. Additionally, “the anchoring device allows swing and rotate the frame,” in lines 33-34 should be rewritten as “the anchoring device allows the frame to swing and rotate.” Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “is having a curvature” in line 2 should read as “has a curvature.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, this claim is indefinite as it is unclear what is meant by “an original implantation method,” in the claim as there is a lack of detail regarding this method. Additionally, it is indefinite how a device would be retracted using an implantation method

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuetting et al. (U.S. 10,888,424) in view of Vidlund (U.S. 9,895,221).
Regarding claim 1, Kuetting et al. discloses a device for treating valve regurgitation, comprising a frame (101, Fig. 3a) and an anchoring device (120, Fig. 4a), and the anchoring device (120) is connected to the frame (101), the frame (101) is expandable and compressible (col. 9, lines 23-26), having an inflow end (104) and an opposite outflow end (105); when a prosthetic valve (111) opens and closes during diastolic and systolic, blood flow is provided inside the frame (col. 4, lines 32-37), wherein the inflow end (104) is extended to the narrower outflow end (105; Fig. 3a), and configured to expand into a cylindrical shape (Fig. 3; col. 11, line 63 – col. 12, line 5) consisting of a woven web upon expansion (Fig. 3a), and the anchoring device (120) is capable of positioning the frame (101) in an expanded state at a native heart valve orifice (Fig. 4a), when the native valve is closed, a native valve leaflets are in contact with an outer surface of the frame (101) and form a hemostatic seal (col. 4, lines 10-22); when the native valve is opened, the frame (101) in the expanded state is configured to float, translate freely and adjust orientation, in both lateral and vertical directions, in a mitral orifice without 3touching any part of an annulus during an entire cardiac cycle within the orifice of the native valve (72 and 73, Fig. 3b), as the frame (101) is only constrained by its connection to the apex of the heart via the anchoring device (120; Fig. 4a) and therefore is fully capable of performing the intended use of translating freely and adjusting orientation in the vertical and lateral directions, and the prosthetic valve (111) inside the frame (101) is also open, as there is flow within the frame (col. 4, lines 32-37). 
Kuetting et al. also discloses that the device is characterized in that, the anchoring device (120) comprises a linker (122) and an anchor (124 and 125); wherein the anchor (124 and 125) is connected to the frame (101) through the linker (122; Fig. 4a); the anchor (124 and 125) is arranged at an apex (Fig. 4a), the linker (122) and the anchor (124 and 125) are connected by an elastic joint, as the linker (122) may comprise an elastic material, such as polyether, polyamide, or  polytetrafluoroethylene (col. 8, lines 24-44), and therefore the joint between the linker (122) and anchor (124 and 125) which partially comprises the linker comprises an elastic material and therefore could be interpreted as being an elastic joint; so, the anchoring device (120) allows swing and rotate the frame (101) in the native valve orifice both laterally and vertically to accommodate the different shapes and position of the native orifice of a leaky valve, as the linker (122) is flexible (col. 8, lines 1-3) and therefore is fully capable of performing the intended use of allowing such movement of the frame; additionally, when the anchor (124 and 125) is arranged at the apex, an apex snap ring (125) is provided outside of the apex (Fig. 4a) for preventing the anchor from moving, and the snap ring (125) bears a tension and pressure from the linker (122), as the apex snap ring pierces the tissue of the apex (col. 12, lines 20-21), and therefore would prevent the anchor from moving and bear tension and pressure from the linker as such tension and pressure would be directed to the apex snap ring (125) and transmitted to surrounding tissue.
Kuetting et al. does not disclose that the outflow end consists of a single ring; that threads from the woven web are extended from the single ring; that diameters of the inflow end, upon expansion, are larger than the diameters of the single ring; that mesh openings of the outflow end are larger than mesh openings of the inflow end; that diameters of the woven web, upon compression, are uniform along a length direction of the woven web; or that upon compression, diameters of the woven web, are the same as a diameter of the single ring. Vidlund discloses a prosthetic heart valve device analogous to that of Kuetting et al. The heart valve device of Vidlund includes a single ring (280, Fig. 4) wherein threads (270) from the woven web which comprises the frame of the device (230) are extended from the single ring (280; Fig. 4). Additionally, the diameters of the inflow end, upon expansion, are larger than the diameters of the single ring (280; Fig. 3), as the single ring (280) is used to gather the threads (270) to a single point (col. 40, lines 3-6), and therefore would comprise a relatively small diameter, whereas the inflow end would need to be large enough to allow for the inflow of blood. Furthermore, the mesh openings of the outflow end are larger than mesh openings of the inflow end (Fig. 3), as the threads (270) extended from the single ring (280) which create the openings are less dense than the struts of the device (230) at the inflow end, resulting in larger openings (Fig. 3). Vidlund teaches that such a single ring (280) can be used to gather the threads (270) to a single point (col. 40, lines 3-6), which can help to prevent uneven loading and failure of the threads (col. 39, line 55 – col. 40, line 2).
Additionally, Vidlund teaches that the single ring (280) may be used to form a retrieval guide (col. 41, lines 26-28) which can be used to remove the device for replacement (col. 35, lines 61-66). The retrieval guide is designed with a diameter to fit snugly within a retrieval catheter in order to stabilize the line of retraction and evenly distribute the force of retraction among the threads so that the device is drawn towards the catheter directly in order to evenly collapse and retract the device (col. 35, line 66 – col. 36, line 8). As the device is drawn into the retrieval catheter by the retrieval guide, it is compressed to approximately the same diameter as the retrieval catheter for removal (col. 5, lines 21-31). As a result, diameters of the woven web which form the frame, upon compression, are uniform along a length direction of the woven web as they are constrained by the inner diameter of the retrieval catheter; and upon compression diameters of the woven web, are the same as a diameter of the single ring, as the single ring is designed to also have the diameter of the retrieval catheter. 
It would have been obvious to one skilled in the art at the time of filing to have modified the device of Kuetting et al. with the teachings of Vidlund by including the single ring of Vidlund in order to prevent uneven loading and failure of the threads of Kuetting et al. (123, Fig. 4a) and for use as a retrieval guide which helps to stabilize the line of retraction and evenly distribute the force of retraction among the threads so that the device is drawn towards the catheter directly in order to evenly collapse and retract the device for removal. Additionally, it is noted that, as the threads (123) of Kuetting et al. are less numerous than the struts forming the inflow end (Fig. 4a), when the threads are gathered by the single ring, the resulting mesh openings between the threads (123) at the outflow end would be larger than the mesh openings at the inflow end. 
Regarding claim 2, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that the frame (101) has a covering film on at least part of an outer circumferential surface of the frame; the covering film covers at least the outer circumference of the frame (101) at a junction of valve leaflets of the frame (101), as it may entirely cover the frame (col. 5, lines 22-28).
Regarding claim 3, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that the frame (101) has an expandable and compressible lattice structure wherein the lattice structure consists of irregular meshes with curved edges by straight and arc lines (Fig. 3a).  
Regarding claim 4, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that reinforcement is provided in at least part of an interior of the frame, as the valve-bearing section of the frame is configured to have greater rigidity than the sealing section of the frame (col. 6, lines 37-44), and the additional rigidity could be interpreted as reinforcement. The increased rigidity can be a result of material or design of the overall frame (col. 6, lines 45-49), and as the frame (101) comprises a lattice structure (Fig. 3a), the reinforcement provided in the form of increased rigidity includes member with a lattice structure (110).
Regarding claim 7, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that a cross-section at a cardiac short axis plane of the frame, when the frame (101) is expanded, has a shape including a circular or crescent shape (col. 4, lines 27-31).
Regarding claim 8, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that the shape of a cross-section at a cardiac short-axis plane of the frame (101), when the frame (101) is expanded, changes continuously from the inflow end to the outflow end of the frame (col. 4, lines 27-31).
Regarding claim 10, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 2. Additionally, Kuetting et al. discloses that the material of the covering film comprises a blood-compatible material such as a polymer (col. 5, lines 22-28).
Regarding claim 12, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that that an end of the prosthetic valve leaflet is connected to the frame (101; Fig. 3a), wherein the opposite end of each leaflet could be considered a free edge. Additionally, the portion of the leaflets which is not free and connected to the frame could be interpreted as a connector between the free edge of the prosthetic valve leaflet and the frame (101), as it connects the leaflet to the frame. The structure of this connector would be a strip and is an integral part of the leaflet.
Regarding claim 13, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that a material of the frame (101) comprises a metal material (col. 4, lines 53-55); a material of the valve leaflet includes animal pericardium (col. 5, lines 3-8).
Regarding claim 19 as best understood, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Additionally, Kuetting et al. discloses that a method for implanting the device for treating valve regurgitation according to claim 1, the method comprising: loading in a cannula the expandable and compressible frame after being compressed (col. 9, lines 6-8), implanting the expandable and compressible frame into a native valve position through a minimally invasive technique to make the frame reach an expanded state (col. 9, lines 8-12), wherein the frame is positioned in the native valve orifice by means of the anchoring device connected to the frame (col. 3, lines 28-33), such that the native heart valve leaflets coaptate on the outer surface of the frame during systole (col. 4, lines 13-16); compressing the anchoring device into the cannula and implanting it into the heart simultaneously with the frame, as recitations of the device in the discussion of the delivery method include the anchoring device (col. 9, lines 32-35). Additionally, as per the present combined citation, the frame and the anchoring device are configured to be retracted by an original implantation method, as the single ring (Vidlund, 280) may be used to form a retrieval guide (Vidlund; col. 41, lines 26-28) which can be used to remove the device for replacement (Vidlund; col. 35, lines 61-66), and as the implantation method requires the shape of device to be retracted to a collapsed state in order to be inserted.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuetting et al. (U.S. 10,888,424) in view of Vidlund (U.S. 9,895,221), as applied to claim 1 above, in further view of Rowe et al. (U.S. 2013/0184811).
Regarding claims 5 and 6, Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. However, Kuetting et al. in view of Vidlund does not disclose that a length in the cardiac long-axis direction from the inflow end to the outflow end of the frame when the frame is expanded is 20-80 mm (claim 5) or that a cross-section at a cardiac short axis plane of the frame, when the frame is expanded, has a thickness of 3-30 mm and a width of 1-50 mm (claim 6). 
Rowe et al. discloses a mitral valve treatment device analogous to that of Kuetting et al. The frame (10) of the device of Rowe et al. has a length in the cardiac long-axis direction from the inflow end to the outflow end of the frame when the frame is expanded of 15-50 mm (paragraph 0034) and a circumference at the cardiac short axis plane of the frame, when the frame is expanded of 30 mm (paragraph 0034), indicating a diameter and thus a width and thickness of around 9.5 mm. 
Therefore, such dimensions allow the device to fit within the native mitral valve (Fig. 4). Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claims a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” It would have been obvious to one skilled in the art at the time of filling to have modified the device of Kuetting et al. in view of Vidlund with the teachings of Rowe et al. by using dimensions which allowed the device to fit and function in the mitral valve, including those as disclosed by Rowe et al. for the device. This would result in the device disclosed by Kuetting et al. in view of Vidlund wherein the length in a cardiac long-axis direction from the inflow end to the outflow end of the frame when the frame is expanded is 20-50 mm (claim 5) and a cross-section at the cardiac short axis plane of the frame, when the frame is expanded, has a thickness of around 9.5 mm and a width of around 9.5 mm (claim 6).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuetting et al. (U.S. 10,888,424) in view of Vidlund (U.S. 9,895,221) as applied to claim 2 above, and further in view of Levi et al. (U.S. 9,393,110).
Regarding claims 9 and 11, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claims 1 and 2. Kuetting et al. also discloses that the covering film covers an outer circumference of the frame (101) at a junction of valve leaflets of the frame (101), as it may entirely cover the frame (col. 5, lines 22-28; claim 9), and that the device has a prosthetic valve, inside which the prosthetic valve leaflets include a uni-leaflet valve, a bi-leaflet valve, or a tri-leaflet valve (col. 5, lines 17-18; claim 11). The combined citation does not disclose that the covering film is connected to the frame by means of sintering, welding, gluing or sewing, that the covering film covers an inner circumference of the frame at the junction of the valve leaflets of the frame (claim 9), or that the valve leaflet is connected to the frame having a lattice structure by sewing or gluing (claim 11).
Levi et al. discloses a prosthetic heart valve analogous to that of Kuetting et al. The device of Levi et al. includes a covering film (16, Fig. 2) which covers an inner circumference of the frame (12) at the junction of the valve leaflets (14) of the frame (Fig. 2) in order to secure the valve leaflets (14) to the frame (12) and to assist in forming a good seal between the valve and the native annulus by blocking the flow of blood through the open cells of the frame (12) below the lower edge of the leaflets (col. 9, lines 7-11). Additionally, this covering film (16) is connected by the frame (12) by means of sewing with sutures in order to secure the covering film (col. 9, lines 24-25).
It would have been obvious to one skilled in the art at the time of filing to have modified the device of Kuetting et al. in view of Vidlund with the teachings of Levi et al. by including a covering film which covers an inner circumference of the frame at the junction of the valve leaflets of the frame and is connected to the frame by means of sewing (claim 9) in order to secure the covering film and help to secure the valve leaflets to the frame and assist in forming a good seal between the valve and the native annulus by blocking the flow of blood through the open cells of the frame below the lower edge of the leaflets. Additionally, in the resultant device, the valve leaflet would be connected to the frame having a lattice structure by sewing (claim 11) as the leaflet would be connected to the covering film, which is connected to the frame having a lattice structure by sewing.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuetting et al. (U.S. 10,888,424) in view of Vidlund (U.S. 9,895,221) as applied to claim 1, and further in view of Coleman et al. (U.S. 9,848,880).
Regarding claims 17-18, the present combined citation of Kuetting et al. in view of Vidlund discloses the device for treating valve regurgitation according to claim 1. Kuetting et al. also discloses that the anchoring device (120) comprises the apex snap ring (125); the apex snap ring (125) is fixed at the apex (Fig. 4a; claim 17). The present combined citation does not disclose that the anchoring device comprises a supporting rod, a positioning sleeve, and a fixation plug; wherein a proximal end of the supporting rod is connected to the outflow end of the frame; a distal end of the supporting rod is connected to the positioning sleeve; the positioning sleeve is fixed on the apex snap ring; the fixation plug is connected to the apex snap ring and is located outside the apex to position apex snap ring; and 6the positioning sleeve is configured to move or slide relative to the supporting rod (claim 17), or that the supporting rod is having a curvature of 0-30 degrees (claim 18).
Coleman et al. discloses a prosthetic heart valve analogous to that of Kuetting et al. Coleman et al. discloses that the valve includes an anchoring device (408 and 410, Fig. 10) which comprises a supporting rod (408), a positioning sleeve (410), an apex snap ring (430) and a fixation plug (1002); the proximal end of the supporting rod (408) is connected to the outflow end of the frame (406, Fig. 4a); the distal end of the supporting rod (408) is connected to the positioning sleeve (410); the apex snap ring (430) is fixed at the apex (Fig. 10); the positioning sleeve (410) is fixed on the apex snap ring (430); the fixation plug (1002) is connected to the apex snap ring (430) and is located outside the apex (Fig. 10) to position apex snap ring (col. 24, lines 39-43); and wherein the positioning sleeve (410) can be moved or slide relative to the supporting rod (col. 12, lines 40-48; claim 17). Additionally, the supporting rod (408) has a curvature of 0 degrees (Fig. 10; claim 18). The increased security provided in this configuration by the apex snap ring and fixation plug helps to prevent unwanted movement of the anchor post implantation and the included snap ring would help to bear the tension and pressure from the linker, and the positioning sleeve helps to maintain the position of the device by controlling the distance between the anchor and said device. It would have been obvious to one skilled in the art at the time of filing to have modified the device of Kuetting et al. in view of Vidlund with the teachings of Coleman et al. by substituting the anchor structure of Coleman et al. in order to prevent unwanted movement, bear tension and pressure from the linker, and to help to position the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774